Citation Nr: 1747347	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  13-24 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1982, with additional periods of Reserve service and a period of active duty training from November 1987 to April 1988.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.

In May 2016, the Veteran was afforded his requested Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims file.  In September 2016, the Board remanded this matter for further development.

As a final preliminary matter, the Board observes that, in May 2017 correspondence, the Veteran requested an additional Board videoconference hearing.  Notwithstanding that the Veteran was already afforded a Board hearing in May 2016, given the favorable decision below, the Board finds no prejudice to Veteran in proceeding with adjudication of the claim without addressing the May 2017 hearing request.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's hearing loss is at least as likely as not a result of in-service acoustic trauma.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C.S. §§ 1101, 1110, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for bilateral hearing loss which he asserts was caused by in-service noise exposure, including artillery noise from cannons, howitzers, mortars, and explosives, and aircraft noise from serving as a paratrooper.  He reports that in basic training with artillery and on permanent assignments, he wore ear protection when it was available in the field. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board notes that the RO has conceded that the Veteran had in-service noise exposure in establishing service connection for tinnitus, and the Veteran has provided competent lay statements regarding in-service noise exposure from artillery.  His personnel records also show assignment as a cannon crewman for over two years and airborne training, and a December 2015 VA examiner also noted a high probability of military noise exposure.  Additionally, the evidence of record establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, the remaining question is whether that current disability is related to service.  The Board finds that it is.

In this regard, the record as it stands contains one opinion in favor of the Veteran's claim, and one opinion against.  In favor of the claim is a July 2016 private opinion that it is "highly likely" that the Veteran experienced some permanent high frequency hearing loss, bilaterally, based on his reported exposure to dangerously high levels of impact noise from artillery and grenade blasts or when firing machine guns, when not wearing hearing protection, during training or live fire exercises.
The private July 2016 opinion was provided by a private audiologist and was based upon examination of the Veteran and consideration of his competent lay testimony and reported medical history.  Thus, it is considered probative.  

Moreover, the July 2016 opinion is consistent with other evidence of record, including service treatment records, which show that, while hearing was apparently within normal limits during a January 1982 separation examination, months earlier in April 1981, it was noted that the Veteran had significant deviations from normal hearing.  During a September 1997 Reserve service examination, it was also noted that the Veteran had "[h]earing loss related to military duties."   Indeed, Reserve service records show the Veteran's military occupational specialty as a rifleman, and document some degree of high frequency hearing loss in both ears, including sufficient for VA purposes in the left ear, as early as September 1994.  Notably, at that time, the Veteran's civilian occupation was listed as a counselor/teacher, which is not likely associated with significant noise exposure.  The foregoing evidence supports service-related hearing loss and lends support to the July 2016 positive opinion.

Weighing against the Veteran's claim is a January 2017 VA opinion finding that the Veteran's bilateral hearing loss is less likely as not related to service.  The VA examiner provided a thorough and detailed rationale for the conclusion offered and considered the Veteran's relevant medical history.  Thus, the opinion is also deemed probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  Nevertheless, that negative opinion puts the evidence of record in equipoise, with one probative opinion in favor of the claim, and one probative opinion against the claim.  And, doubt is resolved in favor of the Veteran.

Thus, resolving any existing doubt raised by the conflicting opinions in the Veteran's favor, the Board finds that the evidence regarding whether his current hearing loss is related to service is at least in equipoise.  38 U.S.C.S. § 5107 (LexisNexis 2017); 38 C.F.R. § 3.102 (2017).  Accordingly, service connection is warranted.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


